DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/09/2020 has been entered.
Status of Claims
The RCE filed was on 10/09/2020 has been entered and fully considered.
Claims 1 and 12 have been amended.
Claims 1-3 and 5-14 are pending in Instant Application.
Response to Arguments
Applicant’s arguments, see remarks, filed 10/09/2020, with respect to the rejection(s) of claim(s) 1 and 12 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. (US-2016/0027146).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8, 10-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US-2012/0127145; previously recorded) in view of Kim et al. (US-2016/0027146) and Takeuchi (US-20080061956).
Claim 1, Jang an in-vehicle timing controller (Jang: Para. [0102], lines 4, a timing controller 180), comprising:
	 a main input interface configured to receive input image data from an image processor (Jang: Para. [0032], lines 6-9, the receiving circuit 110 may receive the image signal RGB and the control signals H, V, and CLK from a central processing unit (CPU) or a graphic processor unit (GPU)); 
	a sub input interface configured to receive external control data designating a character from an external processor (Jang:  Para. [0032], lines 1-10, The receiving circuit 110 supplies the source driving circuit 120 with an image signal RGB and the following control signals received from an external device)…
	a sub image generator configured to: 
	generate a first sub image data (Jang: Para. [0088], line 6-11, The first timing controller 361 may generate the first substituting image signal SRGB1 in response to the fail operating signal FOS. That is, in step S230, the first to sixth timing controllers 361 to 366 produce the first to sixth substituting image signal SRGB1 to SRGB6 in response to the fail operating signal FOS, respectively) based on the external control data (Jang: Para. [0072], lines 1-4, The receiving circuit 310 is configured to be identical to that in FIG. 1. That is, the receiving circuit 310 transfers an image signal and control signals H, V, and CLK received from an external device to the source driving circuit 320); and 
	generate a second sub image data based on the vehicle signal (Jang: (Jang: Para. [0088], line 6-11, The first timing controller 361 may generate the first Substituting image signal SRGB1 in response to the fail operating signal FOS. That is, in step S230, the first to sixth timing controllers 361 to 366 produce the first to sixth substituting image signal SRGB1 to SRGB6 in response to the fail operating signal FOS, respectively); and 
	an image processing circuit configured to: 
	generate output image data to be displayed on a display panel (Jang: Para. [0035], lines 6-10, the receiving circuit 110 may receive the image signal RGB and the control signals H, V, and CLK from a central processing unit (CPU) or a graphic processor unit (GPU) which is included within an electronic device displaying images through the display panel 140) based on the input image data in a normal state (Jang:  Para. [0053], lines 1-6, If no fail is detected, the first to sixth timing controllers 161 to 166 operate at a normal mode. That is, when the first to sixth image signals RGB1 to RGB6 are normal, the first to sixth timing controllers 161 to 166 operate at a normal mode. The first to sixth timing controllers 161 to 166 may generate the first to sixth image signals RGB1 to RGB6), here the input image data is received from the image processor (Jang: Para. [0032], lines 6-9, the receiving circuit 110 may receive the image signal RGB and the control signals H, V, and CLK from a central processing unit (CPU) or a graphic processor unit (GPU)).
	 generate the output image data to be displayed on the display panel (Jang: Para. [0046], lines 3-5 the first to sixth timing controllers 161 to 166 may control the first to sixth source drivers 171 to 176 such that a substituting image is displayed on the display panel 140) based on the first sub image data in a first abnormal state (Jang: Para. [0080], lines 1-6, In step Sl00, an input image signal may be divided
into a plurality of, for example, six image signals RGB1 to RGB6. This may be performed by a receiving circuit 110 in FIG. 1 or 310 in FIG. 3. In step Sll0, it is judged whether at least one of the plurality of image signals RGB1 to RGB6 is abnormal) where the input image data is not from the image processor and the external control data is received from the external processor (Jang: Para. [0032], lines 1-3, The receiving circuit 110 supplies the source driving circuit 120 with an image signal RGB and the following control signals received from an external device); and 
	generate the output image data to be displayed on the display panel (Jang: Para. [0046], lines 3-5 the first to sixth timing controllers 161 to 166 may control the first to sixth source drivers 171 to 176 such that a substituting image is displayed on the display panel 140) based on the second sub image data, without depending on the image processor or the external processor in a second abnormal state (Jang: Para. [0086], lines 1-5, If a fail is detected from the second to sixth timing controllers 362 to 366, the first timing controller 361 may receive the fail detecting signal FDS via a detecting line DL. The first timing controller 361 generates the fail operating signal FOS in response to the fail detecting signal FDS)… 
	Jang external processor, however, Jang does not explicitly teach:
	…, which is different from the image processor; 
	an input pin configured to receive a vehicle signal indicating a state of a vehicle from the vehicle;
	…where the input image data is not received from the image processor and the external control data is not received from the external processor.
	However, in the same field of endeavor, Kim teaches: 
	…, which is different from the image processor (Kim: [0096], lines 2-4, an external
device such as, for example, the host processor 10 as shown in FIG. 1; Para. [0117], lines 10-13, the electronic device 230 may receive a user input from an external device (e.g., a computer or a server) connected to the communication module 2320 by using the communication module 2320; and Para. [0117], lines 1-6, The image processor 170 may perform image processing on the display data DDATA that is output from the selector 160. For example, the image processor 170 may compensate for an image corresponding to the display data DDATA by using various image quality compensation algorithms); *** Examiner interprets that citations cited indication an external processor different from the image processor. 
	…where the input image data is not received from the image processor (Kim: Para. [0104], lines 1-3, The host interface 110 may receive the clock signal CLK, the image data Image DATA, and the command signal CMD through communication with the host processor 10) and the external control data is not received from the external processor (Kim: Para. [0106], lines 8-17, The control signal CON may be a signal controlling an operation of at least one of circuits included in the display driver 100 such as, for example, the first memory 130, the image generator 140, the timing controller 180, the second memory 150, the selector 160, and the image processor 170. For example, the control signal CON may be a signal controlling operation timing, an operation environment setting value, or an operation mode selection signal).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the in-vehicle timing controller as taught by Jang and combine …, which is different from the image processor; and …where the input image data is not received from the image processor and the external control data is not received from the external processor as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to convey that pixels are driven by a data signal (e.g., display data) 
	Neither Jang nor Kim explicitly teach:		
	an input pin configured to receive a vehicle signal indicating a state of a vehicle from the vehicle.
	However, in the same field of endeavor, Takeuchi teaches:
	an input pin configured to receive a vehicle signal indicating a state of a vehicle from the vehicle (Takeuchi: Para. [0051], lines 3-5, The flasher indicator input pins 47, 48 receive left and right flasher flashing signals. The input pin 49 receives a vehicle speed signal VPLS from the vehicle speed sensor 26)
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the timing controller as taught by Jang in view of Kim and combine an input pin configured to receive a vehicle signal indicating a state of a vehicle from the vehicle taught by Takeuchi. One of ordinary skill in the art would have been motivated to make this modification in order for a control unit that at least produces an output of a control signal on receipt of an input of a vehicle speed signal (Takeuchi: Para. [0010], lines 15-17).
	Regarding claim 2, the combination of Jang, Kim and Takeuchi teaches the timing controller of claim 1. Jang further teaches the controller comprising an abnormality detector configured to detect an abnormality, wherein, when the abnormality is detected, the sub image generator is enabled (see at Jang: Para. [0009], lines 10-13, a slave timing controller generating the fail detecting signal when the second image signal is judged to be abnormal and generating a second substituting image signal in response to the fail operating signal).
claim 8, the combination of Jang, Kim and Takeuchi teaches the timing controller of claim 1. Jang nor Kim explicitly teach wherein the vehicle signal includes a vehicle speed signal. 
	However, in the same field of endeavor, Takeuchi teaches:
	wherein the vehicle signal (Takeuchi: Para. [0052], lines 8-16, The CPU 51 includes peripheral circuits and constitutes a microprocessor. The CPU 51 runs a predetermined program to perform processing based on the information inputted thereto. The CPU 51 then inputs a control signal resulting from the processing performed to a meter drive circuit 52. In accordance with the control signal from the CPU 51, the meter drive circuit 52 makes the meter 46a give corresponding information. The meter 46a includes a speedometer 53) includes a vehicle speed signal (Takeuchi: Para. [0039], lines 9-13, a vehicle speed sensor 26 that detects a speed of a final gear of the reduction gear unit and produces an output of a corresponding vehicle speed signal. The vehicle speed signal is applied to the meter unit 46).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the timing controller as taught by Jang in view of Kim and combine the vehicle signal includes a vehicle speed signal as taught by Takeuchi. One of ordinary skill in the art would have been motivated to make this modification in order for a control unit that at least produces an output of a control signal on receipt of an input of a vehicle speed signal (Takeuchi: Para. [0010], lines 15-17).
 	Regarding claim 10, the combination of Jang, Kim and Takeuchi teaches the controller of claim 1. Jang does not explicitly teach wherein the vehicle signal indicates a temperature.
	However, in the same field of endeavor, Kim teaches:
The display information is information indicating elements of the image that is to be displayed on the display panel 30 including, for example, time information, temperature information).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the timing controller as taught by Jang in view of Kim and combine wherein the vehicle signal indicates a temperature as taught by Kim One of ordinary skill in the art would have been motivated to make this modification in order to convey that pixels are driven by a data signal (e.g., display data) provided by the display driver, resulting in an image being displayed on the display panel (Kim: Para. [0003], lines 8-11).
	Regarding claim 11, the combination of Jang, Kim and Takeuchi teaches the controller of claim 1. Jang further teaches comprising an output interface (Jang:  Para. [0148], lines 1-2, Referring to FIG. 11, a display device 700 includes a receiving circuit 710) configured to output the output image data to a data driver (Jang: Para. [0033], lines 1-4, The receiving circuit 110 divides the image signal RGB into the first to sixth image signals RGB1 to RGB6. The receiving circuit 110 transfers the first to sixth image signals RGB1 to RGB6 to the first to sixth source driving parts 151 to 156).
	Regarding claim 14, the combination of Jang, Kim and Takeuchi teaches vehicle comprising the timing controller of claim 1 (Jang: Para. [0013], lines 1-2, FIG. 2 is a block diagram showing the first to sixth timing controllers illustrated in FIG. 1. * Examiner notes that Jang does not explicitly teach a vehicle however it can be suggest wherein a vehicle can be modified with the timing controller.
Claims 3, 5-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang, Kim and Takeuchi  as applied to claim 1 above, and further in view of Bae et al. (US-2018/0061308).
	Regarding claim 3, the combination of Jang, Kim and Takeuchi teaches the controller of Claim 1.  Jang further teaches wherein the sub image generator is constantly active (Jang: Para. [0076], lines 1-8, If a fail is detected by the master timing controller 361, the master timing controller 361 provides a fail operating signal FOS. The master timing controller 361 may send the first substituting image signal (not shown) to the first source driver 371. Likewise, the slave timing controllers 362 to 366 may produce the second to sixth substituting image signals (not shown) in response to the fail operating signal FOS, respectively. * Examiner interprets this process as an example of generating sub image that are constantly active where fail detectors can be configured to generate the fail detecting signal (i.e., image)).
	Neither Jang, Kim nor Takeuchi teaches:
 	wherein the image processing circuit is configured to generate the output image data by superimposing image data on the input image data.
	However, in the same field of endeavor, Bae teaches:
	wherein the image processing circuit is configured to generate the output image data by superimposing the first sub image data on the input image data (Bae: Para. [0086], lines 1-3, The display panel 150 may output one combined image (or an image in which a plurality of layers are overlaid) 470).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the controller as taught in the combination of Jang, Kim and Takeuchi and combine wherein the image processing circuit is configured to generate the output 
	Regarding claim 5, the combination of Jang, Kim and Takeuchi teaches the controller of Claim 1. Neither Jang, Kim nor Takeuchi explicitly teach wherein the sub input interface is a serial peripheral interface (SPI) or an inter-integrated circuit (I2C) interface.
	However, in the same field of endeavor, Bae teaches: 
	wherein the sub input interface (Bae: Para. [0117], lines 5-6, an input/output interface (e.g., including input/output circuitry)) is a serial peripheral interface (SPI) or an inter-integrated circuit (I2C) interface (Bae: Para. [0055], lines 1-5, The LoSSI (e.g., a serial peripheral interface (SPI) and an inter-integrated circuit (I2C)) 212 may receive the control signal from the first processor 110 or the second processor 120 and may provide the control signal to the sub display driver integrated circuit 140).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the timing controller as taught in the combination of Jang, Kim and Takeuchi and combine the sub input interface is a serial peripheral interface (SPI) or an inter-integrated circuit (I2C) interface taught by Bae. One of ordinary skill in the art would have been motivated to make this modification in order to convey display driver integrated circuit may receive image data from a processor in the electronic device and may output the received image data through the display panel (Bae: Para. [0003], lines 5-8).
	Regarding claim 6, the combination of Jang, Kim and Takeuchi teaches the controller of Claim 1.  Jang teaches wherein the sub image generator.

	a memory configured to store a plurality of character data that describes a plurality of characters; 
	an information decoder configured to generate control data for designating a character to be displayed on the display panel based on the vehicle signal; and 
	an image decoder configured to read character data corresponding to the character designated by the control data from the memory, render the character, and generate the first sub image data.
	However, in the same field of endeavor, Bae teaches:
	a memory configured to store a plurality of character data (Bae: Para. [0038], lines 1-6, The first processor 110 may transmit image data associated with a background image to be output through the display panel 150, to the display driver integrated circuit 130. The display driver integrated circuit 130 may store the image data in a first graphic random access memory (RAM) (or first memory area) 135) that describes a plurality of characters (Bae: Para. [0045], lines 7-10, The display driver integrated circuit 130 may store image data classified as the additional image depending on a type of a command transmitted from the first processor 110, a characteristic of data); 
	an information decoder configured to generate control data for designating a character to be displayed on the display panel (Bae: Para. [0151], lines 1-7, an electronic device includes a display panel configured to output content through a plurality of pixels, a display driver integrated circuit configured to transmit a driving signal for driving the display panel, and a processor configured to transmit image data and/or a control signal to the display driver integrated circuit) based on the vehicle signal (Bae: Para. [0142], lines 1-12, The sensor module 940 may, for example, measure physical quantity or detect an operation state of the electronic device 901 so as to convert measured or detected information into an electrical signal. The sensor module 940 may include, for example, at least one of a gesture sensor 940A, a gyro sensor 940B, a barometric pressure sensor 940C, a magnetic sensor 940D, an acceleration sensor 940E, a grip sensor 940F, a proximity sensor 940G, a color sensor 940H (e.g., a red/green/blue (RGB) sensor), a biometric sensor 9401, a temperature/humidity sensor 9401, an illumination (e.g., illuminance) sensor 940K, or an ultraviolet (UV) sensor 940M); and 
	an image decoder configured to read character data corresponding to the character designated by the control data from the memory, render the character, and generate the first sub image data (Bae: Para. [0161], lines 1-9, the processor is configured to generate additional information based on transparency of each of the pixels, to generate conversion data that includes the additional information and is smaller in size than base data of the pixels, and to transmit the conversion data to the display driver integrated circuit, and the display driver integrated circuit is configured to store the conversion data in the second memory area as the second image data).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the timing controller as taught in the combination of Jang, Kim and Takeuchi and combine a memory configured to store a plurality of character data that describes a plurality of characters and control data for designating a character to be displayed on the display panel taught by Bae. One of ordinary skill in the art would have been motivated to make this modification in order to convey display driver integrated circuit may receive image data from a processor in the electronic device and may output the received image data through the display panel (Bae: Para. [0003], lines 5-8).
claim 7, the combination of Jang, Kim and Takeuchi teaches the controller of Claim 6. Neither Jang, Kim nor Takeuchi explicitly teach wherein the character is a segment-type character, and wherein the character data includes a plurality of segment data corresponding to a plurality of segments constituting the character.
	However, in the same field of endeavor, Bae teaches:
	the character is a segment-type character (Bae:  Para. [0167], lines 1-4, the
display driving command has a bus width of a 8-bit unit for one command, and the conversion data transmits a parameter of 256 bytes or more in one command), and wherein the character data includes a plurality of segment data corresponding to a plurality of segments constituting the character (Bae: Para. [0163], lines 1-5, a sum of the first to fourth numbers is smaller than a sum of bits of the transparency, the red (R) component, the green (G) component, and the blue (B) component of each pixel, which are included in the base data; Para. [0164], lines 1-3, a sum of the first to fourth numbers is equal to a value of a bit width
allocated to each pixel of the display panel).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the timing controller as taught in the combination of Jang, Kim and Takeuchi and combine the character data includes a plurality of segment data corresponding to a plurality of segments constituting the character taught by Bae. One of ordinary skill in the art would have been motivated to make this modification in order to convey display driver integrated circuit may receive image data from a processor in the electronic device and may output the received image data through the display panel (Bae: Para. [0003], lines 5-8).
Claim 9, the combination of Jang, Kim and Takeuchi teaches controller of claim 1. Neither Jang, nor Kim, or Takeuchi explicitly teach wherein the vehicle signal includes a voltage of a battery.
	However, in the same field of endeavor, Bae teaches:
	wherein the vehicle signal includes a voltage of a battery (see at least Bae: Para. [0149], lines 12-14, The battery gauge may measure, for example, a remaining capacity of the battery 996 and a voltage).
	Accordingly, it would been obvious to one of ordinary skill in the art at time of filing the invention to modify the timing controller as taught in the combination Jang, Kim and Takeuchi and combine the vehicle signal includes a voltage of a battery taught by Bae. One of ordinary skill in the art would have been motivated to make this modification in order to convey display driver integrated circuit may receive image data from a processor in the electronic device and may output the received image data through the display panel (Bae: Para. [0003], lines 5-8).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang, Kim and Takeuchi  as applied to claim 1 above, and further in view of Yoshida et al. (US-20080284768).
	Regarding claim 13, the combination of Jang, Kim and Takeuchi teaches the controller of Claim 1. Neither Jang, Kim nor Takeuchi explicitly teach wherein the controller is integrated into one semiconductor substrate.
	However, in the same field of endeavor, Yoshida teaches:
	wherein the controller is integrated into one semiconductor substrate (Yoshida: Para. [0837], lines 1-10, When a circuit which is formed by integrating transistors formed using a semiconductor substrate is mounted on a device in the form of an IC chip or the like, the device can be provided with a variety of functions. For example, when a peripheral driver circuit (e.g., a data driver (a source driver), a scan driver (a gate driver), a timing controller, an image processing circuit, an interface circuit, a power supply circuit, or an oscillation circuit) of a display device is formed by integrating transistors formed using a semiconductor substrate).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the timing controller taught in  the combination of Jang, Kim and Takeuchi and combine the controller is integrated into one semiconductor substrate taught by Yoshida. One of ordinary skill in the art would have been motivated to make this modification in order to convey that a manufacturing process can be simplified, so that manufacturing cost can be reduced (Yoshida:  Para. [0837], lines 14-16).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US-2012/0127145; previously recorded) in view of Kim et al. (US-2016/0027146) and Takeuchi (US-20080061956) and further in view of  English translation of Sun Jingwu  (CN-103837707), and still further view of Lai et al. (US- 2009/0179918).
	Regarding Claim 12, Jang discloses an in-vehicle timing controller (Jang: Para. [0102], lines 4, a timing controller 180), comprising: 
	a main input interface configured to receive input image data from an image processor (Jang: Para. [0032], lines 6-9, the receiving circuit 110 may receive the image signal RGB and the control signals H, V, and CLK from a central processing unit (CPU) or a graphic processor unit (GPU)); 
	a sub input interface configured to receive external control data designating a character from an external processor (Jang: Para. [0032], lines 1-10, The receiving circuit 110 supplies the source driving circuit 120 with an image signal RGB and the following control signals received from an external device),
	a sub image generator (Jang: Para. [0059], lines 1-2, The master timing controller 161 further includes a master operating signal generator 231) configured to generate a first sub image data (Jang: Para. [0088], line 6-11, The first timing controller 361 may generate the first substituting image signal SRGB1 in response to the fail operating signal FOS. That is, in step S230, the first to sixth timing controllers 361 to 366 produce the first to sixth substituting image signal SRGB1 to SRGB6 in response to the fail operating signal FOS, respectively) based on the external control data (Jang: Para. [0072], lines 1-4, The receiving circuit 310 is configured to be identical to that in FIG. 1. That is, the receiving circuit 310 transfers an image signal and control signals H, V, and CLK received from an external device to the source driving circuit 320) …
	a memory configured to store a plurality of character data that describes a plurality of characters (Jang: Para. [0158], lines 1-4, The memory device 1200 may store data necessary for driving of the computing system 1000. For example, the memory device 1200 may store an operating system for driving the computing system 1000)
	an image processing circuit (Jang: Para. [0032], lines 1-2, The receiving circuit 110 supplies the source driving circuit 120 with an image signal RGB) configured to: Case No. ROO0135US4 
	Serial No. 16/059,359generate output image data to be displayed on the display panel (Jang: Para. [0035], lines 6-10, the receiving circuit 110 may receive the image signal RGB and the control signals H, V, and CLK from a central processing unit (CPU) or a graphic processor unit (GPU) which is included within an electronic device displaying images through the display panel 140) based on the input image data in a normal state (Jang: Para. [0053], lines 1-6, If no fail is detected, the first to sixth timing controllers 161 to 166 operate at a normal mode. That is, when the first to sixth image signals RGB1 to RGB6 are normal, the first to sixth timing controllers 161 to 166 operate at a normal mode. The first to sixth timing controllers 161 to 166 may generate the first to sixth image signals RGB1 to RGB6) where the input image data is received from the image processor (Jang: Para. [0032], lines 6-9, the receiving circuit 110 may receive the image signal RGB and the control signals H, V, and CLK from a central processing unit (CPU) or a graphic processor unit (GPU));
	generate the output image data to be displayed on the display panel based on the first sub image data in a first abnormal state (Jang: Para. [0080], lines 1-6, In step Sl00, an input image signal may be divided into a plurality of, for example, six image signals RGB1 to RGB6. This may be performed by a receiving circuit 110 in FIG. 1 or 310 in FIG. 3. In step Sll0, it is judged whether at least one of the plurality of image signals RGB1 to RGB6 is abnormal) where the input image data is not received from the image processor and the external control data is received from the external processor (Jang: Para. [0032], lines 1-3, The receiving circuit 110 supplies the source driving circuit 120 with an image signal RGB and the following control signals received from an external device); and 
	generate the output image data to be displayed on the display panel (Jang: Para. [0046], lines 3-5 the first to sixth timing controllers 161 to 166 may control the first to sixth source drivers 171 to 176 such that a substituting image is displayed on the display panel 140) based on the second sub image data, without depending on the image processor or the external processor, in a second abnormal state (Jang: Para. [0086], lines 1-5, If a fail is detected from the second to sixth timing controllers 362 to 366, the first timing controller 361 may receive the fail detecting signal FDS via a detecting line DL. The first timing controller 361 generates the fail operating signal FOS in response to the fail detecting signal FDS)… 
	Jang does not explicitly teach: 
	...which is different from the image processor; 
	an input pin configured to receive a vehicle speed signal from a vehicle; 
	… and calculate a vehicle speed based on the vehicle speed signal to generate a second sub image data indicating the calculated vehicle speed, 
	the sub image generator including: 
	an information decoder configured to generate control data for designating a character to be displayed on a display panel by decoding the vehicle speed based on a pulse frequency of the vehicle speed signal; and 
	an image decoder configured to read character data corresponding to the character designated by the control data or the external control data from the memory, render the character, and generate the first sub image data or the second sub image data.
	…where the input image data is not received from the image processor and the external control data is not received from the external processor.  
	However, in the same field of endeavor, Kim teaches:
	...which is different from the image processor (Kim: Para. [0096], lines 2-4, an external
device such as, for example, the host processor 10 as shown in FIG. 1; Para. [0117], lines 10-13, the electronic device 230 may receive a user input from an external device (e.g., a computer or a server) connected to the communication module 2320 by using the communication module 2320; and Para. [0117], lines 1-6, The image processor 170 may perform image processing on the display data DDATA that is output from the selector 160. For example, the image processor 170 may compensate for an image corresponding to the display data DDATA by using various image quality compensation algorithms *** Examiner interprets that citations cited indication an external processor different from the image processor);
	…;
	…where the input image data is not received from the image processor and the external control data is not received from the external processor (Kim: Para. [0076], lines 1-3, The host processor 10 may transmit image data Image DATA and control signals used for an operation of the display driver 20 to the display driver 20)…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify timing controller as taught by Jang and combine ...which is different from the image processor; …where the input image data is not received from the image processor and the external control data is not received from the external processor as taught by Kim. . One of ordinary skill in the art would have been motivated to make this modification in order to convey that pixels are driven by a data signal (e.g., display data) provided by the display driver, resulting in an image being displayed on the display panel (Kim: Para. [0003], lines 8-11).
	Neither Jang nor Kim explicitly teach:	
	an input pin configured to receive a vehicle speed signal from a vehicle;	
	…and calculate a vehicle speed based on the vehicle speed signal to generate a second sub image data indicating the calculated vehicle speed, 
	the sub image generator including: 

	an image decoder configured to read character data corresponding to the character designated by the control data or the external control data from the memory, render the character, and generate the first sub image data or the second sub image data…
	However, in the same field of endeavor, Takeuchi teaches:
	an input pin configured to receive a vehicle speed signal from a vehicle (Takeuchi: Para. [0051], lines 3-5, The flasher indicator input pins 47, 48 receive left and right flasher flashing signals. The input pin 49 receives a vehicle speed signal VPLS from the vehicle speed sensor 26); 
	… and calculate a vehicle speed based on the vehicle speed signal to generate a second sub image data indicating the calculated vehicle speed (Takeuchi: Para. [0035], lines 15-17, The meter unit 46 incorporates therein meters of a plurality of kinds and a meter control unit. The meters include a speedometer)
	 ***Examiner notes: Jang in view of Kim teaches a sub image generator configured to generate a first sub image data based on external control data and on the vehicle signal. However, Takeuchi teaches calculating a vehicle speed with meter unit i.e., speedometer. 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the timing controller as taught by Jang in view of Kim and combine an input pin configured to receive a vehicle signal indicating a state of a vehicle from the vehicle; a sub image generator configured to generate a first sub image data based on the external control data and calculate a vehicle speed based on the vehicle speed signal to generate a 
	Neither Jang, Kim nor T explicitly teaches:
	an information decoder configured to generate control data for designating a character to be displayed on a display panel by decoding the vehicle speed based on a pulse frequency of the vehicle speed signal; and 
	an image decoder configured to read character data corresponding to the character designated by the control data or the external control data from the memory, render the character, and generate the first sub image data or the second sub image data.
However, Sun Jingwu teaches:
	an information decoder configured to generate control data for designating a character to be displayed on a display panel by decoding (Sun Jingwu: Page 4, Paragraph 5, The data signal input terminal of the comparator 2 is used to receive the pulse signal from the pulse sensor to be tested. The data signal output terminal of the comparator 2 is connected to the count pulse signal input terminal of the counter 3, and the counting result output terminal of the counter 3 is The decoding signal input terminal of the decoder 4 is connected, and the decoding signal output terminal of the decoder 4 is connected to the display signal input terminal of the display 5) the vehicle speed based on a pulse frequency of the vehicle speed signal (see at least Sun Jingwu: Page. 6, Paragraph 3,  the vehicle speed sensor 10 to be tested is fixed to the sensor fixed end of the rotating shaft 7, the power processing circuit 1 is connected to the power supply, and the signal output end of the vehicle speed sensor 10 to be tested is connected to the data signal input end of the comparator 2). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify in-vehicle timing controller taught by Jang and combine an information decoder configured to generate control data for designating a character to be displayed on a display panel by decoding the vehicle speed based on a pulse frequency of the vehicle speed signal taught by Sun Jingwu. One of ordinary skill in the art would have been motivated to make this modification in order to convey pulse signals generated by the vehicle speed sensor to be measured.
	Neither Jang, Kim nor Takeuchi or Sun Jingwu teaches:
	...an image decoder configured to read character data corresponding to the character designated by the control data or the external control data from the memory, render the character, and generate the first sub image data or the second sub image data…
	However, in the same field of endeavor, Lai teaches:
	an image decoder (Lai:  Para. [0025], line 5, an image decoder unit 21) configured to read character data corresponding to the character designated by the control data or the external control data from the memory, render the character Lai: Para. [0013], lines 2-8, the first input
interface firstly receives a first image and the second input interface receives a second image. The image decoding unit then converts the first and second images into the digital format. The first image is stored in the memory unit. The second image is mirror processed to generate a mirrored second image. The first image is read out from the memory), and generate the first sub image data (Lai: Para. [0035], lines 5-6, The images so captured are then displayed in the sub-frame of the liquid crystal display panel) or the second sub image data…
an image decoder configured to read character data corresponding to the character designated by the control data or the external control data from the memory, render the character, and generate the first sub image data or the second sub image data… as taught by Lai. One of ordinary skill in the art would have been motivated to make this modification in order to convey information is thus provided to the driver.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462.  The examiner can normally be reached on M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664